United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1806
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
Joseph Matthew Deveraux, also known * District of North Dakota.
as Joe Deveraux, also known as       *
Joseph Miles Followstheroad,         * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                         Submitted: October 2, 2001
                             Filed: October 3, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      A jury found Joseph Deveraux guilty of three counts of aggravated sexual
abuse of a child under the age of twelve, in violation of 18 U.S.C. §§ 1153 and
2241(c), and five counts of sexual abuse of a minor between the ages of twelve and
sixteen, in violation of 18 U.S.C. §§ 1153 and 2243(a). The district court1 sentenced
him to 235 months imprisonment and 3 years supervised release, and denied his


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
subsequent Federal Rule of Criminal Procedure 33 motion for a new trial. Deveraux
appeals the denial of his Rule 33 motion.

      We conclude that the district court did not abuse its discretion in denying the
motion, see United States v. Zuazo, 243 F.3d 428, 431 (8th Cir. 2001) (standard of
review), or in denying the motion without an evidentiary hearing. See United States
v. Provost, 969 F.2d 617, 619-20 (8th Cir. 1992) (standard of review), cert. denied,
506 U.S. 1056 (1993). See United States v. Miner, 131 F.3d 1271, 1273-74 (8th Cir.
1997) (stating that courts view recantations “with suspicion,” particularly in child-
sexual-abuse cases, “‘where recantation is a recurring phenomenon’ such as ‘when
family members are involved and the child has feelings of guilt or the family
members seek to influence the child to change her story’”) (citation omitted).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-